438 F.2d 536
John C. LITTLE, Petitioner-Appellant,v.STATE OF GEORGIA, Respondent-Appellee.
No. 30866.
United States Court of Appeals, Fifth Circuit.
February 25, 1971.

Appeal from the United States District Court for the Middle District of Georgia; J. Robert Elliott, Judge.
John C. Little, pro se.
Arthur K. Bolton, Atty. Gen. of Ga., Atlanta, Ga., Eugene Hardwick Polleys, Jr., Asst. Dist. Atty., Chattahoochee Judicial Circuit, Muscogee County, Columbus, Ga., for appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of the petition of a federal prisoner, seeking speedy trial or dismissal of a detainer which was filed by the State of Georgia relative to a charge of larceny after trust.1


2
The district court denied relief on grounds that the appellant failed to exhaust all of his state remedies. Cf. May v. State of Georgia, 5th Cir. 1969, 409 F.2d 203.


3
After this Court had granted a certificate of probable cause and leave to appeal in forma pauperis, counsel for the appellee advised that the appellant has been granted parole on his federal sentence, and is free on bail pending grand jury action on the larceny charge. Considering further that the appellant has failed to take any action to prosecute this appeal, we are of the opinion that it should be dismissed. Kimbrough v. Beto, supra.


4
Appeal dismissed.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981